              Case 1:20-cv-00721-SAB Document 13 Filed 07/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   ANNA LYNN BROWN,                                Case No. 1:20-cv-00721-SAB

12                  Plaintiff,                       ORDER ADVISING PARTIES OF STAY OF
                                                     ACTION PURSUANT TO GENERAL ORDER
13           v.                                      615

14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                    Defendant.
16

17

18          On May 22, 2020, Anna Lynn Brown (“Plaintiff”) filed this action seeking judicial

19 review of a final decision of the Commissioner of Social Security (“Commissioner”) denying her
20 application for disability benefits pursuant to the Social Security Act.

21          On April 14, 2020, General Order Number 615 issued staying all Social Security actions

22 filed after February 1, 2020 until the Commissioner may begin normal operations at the Office of

23 Appellate Hearings Operations and may resume preparation of a certified copy of the

24 administrative record.

25          On May 29, 2020, Plaintiff was ordered to serve the complaint in this action, after which

26 the stay would go into effect. On July 10, 2020, proof of service was returned showing that the
27 Commissioner of Social Security was served on June 9, 2020.

28          Accordingly, the parties are HEREBY NOTIFIED that pursuant to General Order


                                                     1
              Case 1:20-cv-00721-SAB Document 13 Filed 07/14/20 Page 2 of 2


 1 Number 615, this action has been stayed and the stay will be automatically lifted when the

 2 Commissioner files the certified copy of the administrative record. See E.D. Cal. G.O. No. 615,

 3 ¶¶ 6, 10; see also ¶ 11 (setting forth good cause requirement to request lifting of stay in a specific

 4 case).
   IT IS SO ORDERED.
 5

 6 Dated:      July 13, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
